El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Sucesores de Eduardo Artau, sociedad mercantil en co-mandita, establecida en la ciudad de Utuado, radicó demanda el 16 de febrero de 1917 en la Corte de Distrito de Arecibo contra la Sucesión de Antonio Roig Colomer, compuesta de María Laurentina, Angela Antonia, José Antonio, María Mon-serrate, María Isolina, Ramona Heriberta, Juan Eduardo, Francisco José, María Georgina y Rosa Agustina Roig Serrano, Pedro Antonio y Antonio Manuel Ruiz Roig y Jorge Roig Cruz, en cobro de $1,437.98, en cuya demanda alega la parte demandante como hechos determinantes de su acción que Antonio Roig Colomer tenía en el Municipio de Utuado una tienda de provisiones para la que abrió una cuenta en el establecimiento comercial de los demandantes, que al falleci-miento de aquél ascendía a la suma de $712.54, habiéndola *319continuado después su hijo el demandado Antonio Eoig Serrano hasta la suma de $725.44 más tomados en mercancías, ■dinero y provisiones para la misma tienda, resultando de ambas partidas la suma reclamada en la demanda que no ha sido satisfecha ni en todo ni en parte.
Comparecieron los demandados María Laurentina, Angela Antonia, María Isolina, María Greorgina, Eosa Agustina y Juan Eduardo Eoig Serrano y Manuel y Pedro Antonio Euíz Eoig y alegaron en su contestación, 19 de diciembre de 1917, ■que la acción ejercitada estaba transada en virtud de un contrato extrajudicial- firmado en primero de noviembre de 1917, pero que si no hubiera sido transada negaban el total montante de la deuda reclamada, pues cuando ocurrió el fa-llecimiento de su caucante Antonio Eoig Colomer éste sólo ■debía a la comercial demandante la suma de $432.01, can-tidad que nunca le había sido negada por la sucesión de-mandada la que siempre había estado dispuesta a pagarla.
Celebrado el juicio la corte dictó sentencia en 28 de febrero de 1919 condenando a los demandados José Antonio, Angela Antonia, María Monserrate, María Isolina, María Laurentina, María G-eorgina y Eosa Agustina Eoig Serrano, a que man-comunada y solidariamente pagaran a la mercantil deman-dante la suma de $1,157.45 y absolviendo de la demanda a los demandados Eamona Heriberta, Juan Eduardo y Francisco José Eoig Serrano, a Pedro Antonio y Manuel Antonio Euíz Eoig y a Jorge Eoig Cruz, sin especial condenación de costas, cuya sentencia quedó firme por no haber sido apelada.
Más de un año después, o sea en 20 de mayo de 1920, los demandados radicaron moción a la corte con súplica de que se declarara nula a todos sus efectos legales la sentencia pro-nunciada y se dejara sin efecto-ni valor alguno el embargo trabado a instancia de los demandantes sobre una finca rús-tica de cincuenta y una cuerdas de terreno para asegura-miento de la efectividad de dicha sentencia, y para sostener *320la nulidad pretendida alegan que la corte no tenía jurisdic-ción para dictarla pues en primero de noviembre de 1917 se había celebrado entre las partes un contrato de transacción que puso término al pleito desde la fecha indicada.
La anterior moción fué denegada por resolución de 15 de julio de 1920 que en la parte atinente dice así:
“En la opinión emitida por la corte al dictar su sentencia, se dice lo siguiente:
•“ ‘La demandante lia presentado un documento titulado “CON-TRATO de TRANSACCION” de fecha 1 de noviembre de 1917, en el cual consta la admisión suscrita por las demandadas María Monserrate o Monserrate Eoig Serrano, María Isolina o Isolina Eoig Serrano,, Angela Antonia o Angela Eoig Serrano, María Laurentina o Laura Eoig Serrano, Eosa Agustina o Eosa Eoig Serrano, y Georgina Eoig Serrano, y por su abogado 'Francisco E. Flores, de que don Antonio Eoig Colomer, falleció en Utuado el 27 de septiembre de 1914, siendo dichos demandados herederos y teniendo dicho Antonio Eoig Colo-mer, antes de su fallecimiento, contraída con Sucesores de Eduardo Artau, una cuenta que luego se prolongó por la Sucesión y ascendió a la suma de $1,157.45.’
“Unido a los autos y marcado ‘Demandante No. 1,’ se encuentra original el contrato de transacción a que se refiere la corte. Este do-cumento sólo aparece firmado por Julio Menchaca, cesionario de Ea-mona TIeriberta Eoig Serrano y de Pedro Euíz Eoig, y por Monserrate Eoig, Isolina Eoig, Laura Eoig, Angela Eoig, Eosa Eoig y Georgina Eoig y por su abogado Francisco E. Flores, sin que por ninguna parte aparezca la firma de los demandantes Sucesores de Eduardo Artau por lo que no puede decirse que prestaran su consentimiento, que es uno de los requisitos esenciales de todo contrato. 'Dicho docu-mento fué presentado por los demandantes para probar admisiones, de los demandados y no en forma de transacción, y el juez falló por el resultado de la prueba practicada, según puede' verse de los hechos que se declaran probados en la opinión. Se declara sin lugar la moción de los demandados comparecientes. * * * ”
Esa resolución ha sido apelada para ante esta Corte Su-prema y alegan los apelantes como motivos del recurso que la corte incurrió en error: Io. Al declarar que los deman--*321dantes no prestaron sn consentimiento en el contrato de tran-sacción por el lieclio de no estar firmado por Sucesores de Eduardo Artau; 2o. Al considerar que el documento fue pre-sentado a la corte por los demandantes para probar admi-siones de los demandados y no en forma de transacción.
Estimamos innecesario considerar los motivos alegados para sostener la resolución apelada, pues aún en el supuesto de que se hubieran cometido los errores apuntados, la reso-lución se sostendría por el fundamento esencial ele que la moción de nulidad se funda en la falta de jurisdicción de la Corte de Arecibo para dictar la sentencia cuya nulidad se pide, y esa falta de jurisdicción no existe. Dicha corte tenía jurisdicción para conocer del caso por la naturaleza de la acción ejercitada, y no la privaba de tal jurisdicción el hecho de la transacción que invocan los apegantes, los cuales al contestar la demanda la alegaron como materia de defensa y sometieron a la corte la apreciación de la misma. Si la corte cometió error para apreciar sus efectos legales en la forma en que. lo hizo, ese error pudo invocarse para soli-citar la revocación de la sentencia en grado de apelación, pero no para sostener una moción de nulidad de la misma sentencia, y si los apelantes trataron de acogerse al artículo 140 del Código de Enjuiciamiento Civil para obtener la repa-ración del agravio sufrido por cualquier otro motivo que no fuera el de falta de jurisdicción de la corte, ni lo hicieron en forma debida ni dentro de los términos legales que señala el mismo artículo.
Por las razones expuestas es de confirmarse la resolución apelada.

Confirmada la orden apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.